Mr. President, the Cuban delegation wishes to express joyous, friendly and fraternal congratulations on your election as President of the twenty-ninth session of the General Assembly. In addition to your known reputation as a revolutionary fighter in the heroic struggle for the national liberation of Algeria, you combine the skill, competence and prestige needed for such a delicate and responsible position.
2.	However, we must recognize that the meaning of the unanimous election that brought Abdelaziz. Bouteflika, Minister for Foreign Affairs of the People's Democratic Republic of Algeria, to the presidency of the Assembly goes beyond the framework of the outstanding personal qualities and abilities he brings to his duties. First and foremost, it bespeaks international recognition of the outstanding role played at this time by the peoples and countries of the third world, and, within that vast and stirring group, particularly those which have achieved their independence or are struggling to do so on the African continent. Furthermore, it symbolizes the new situation created by the growing convergence of the non-aligned nations, the democratic, progressive forces and the socialist countries in the arduous and determined under-taking to establish a just international order and to eradicate colonialism, imperialism and neo-colonialism as well as racism in all its forms and manifestations. We can conclude, therefore, that in this specific case those who honor that noble cause, by their words and by their deeds, are in themselves honored. The Cuban revolution greets the Algerian revolution for this well-earned distinction.
3.	We are also very happy to express our gratitude to Mr. Leopoldo Benites for the excellent work he did as President of the General Assembly during the twenty-eighth regular session and the sixth special session which followed it.
4.	The Cuban delegation wishes to renew its expression of friendship to the sister Republic of Honduras, recently beset by a devastating hurricane. My country has itself experienced the blind fury of that tragic concert of shattering rain, wind and tidal waves. From the very beginning of this sad event, Cuba, true to its Latin American and internationalist duties, offered the Honduran people all possible assistance within our means.
5.	The admission to the United Nations of the Republic of Guinea-Bissau, the Republic of Bangladesh and the island of Grenada is a matter of great satisfaction for Cuba. While they are all milestones on the road to the universality of the United Nations, what is more important is the significance of their constitution as independent nations; it strengthens and accelerates the process of decolonization. The advent of the people of Guinea-Bissau to independence is the glorious culmination of a long and arduous fight that earned the admiration and solidarity of all corners of the world.
6.	In accordance with its revolutionary principles, Cuba is committed to the battle being waged by the peoples of Africa, Asia and Latin America against colonialism, imperialism and neo-colonialism and, therefore, we celebrate as our own the triumph of the people of Guinea-Bissau. The Cuban people was not merely a spectator at that memorable epic. We supported it. We assisted them. Our young fellow-country-man, Pedro Rodriguez Peralta, was one of the international fighters who personally took up arms in defense of freedom and fought shoulder to shoulder with the brave and dedicated warriors of Guinea- Bissau. Wounded and captured in combat, he faced, with the unshakable determination of a Cuban revolutionary, torture and harassment in the horrible dungeons of Portuguese fascism.
7.	Am Hear Cabral, the supreme guide and national hero of the people of Guinea-Bissau, was our friend, our comrade and our brother. He died, vilely murdered on the very threshold of victory. But today, crowned with laurels, he is reborn in the thoughts, hearts and will of his people. He will continue to point the way even though he is dead. Let us not mourn his death. Those who lead peoples receive a lasting tribute by having their work carried on.
8.	The people of Mozambique, led by the Frente de Libertagao de Mozambique [FRELIMO] is also now in the process of total decolonization through a fixed- term agreement signed with the new Government of Portugal, which is to a large extent the result of the struggle for national liberation in its colonies. Yet we must be alert to the maneuvers and the plots of reactionary white settlers in connivance with South Africa and the imperialist powers to frustrate the freedom movement in Mozambique, Cape Verde and Angola.
9.	We must in all fairness rely on the commitment proclaimed in this hall by the Minister for Foreign Affairs of Portugal [2239th meeting]. The new Portuguese Government has, by its actions, confirmed its anti-colonialist and anti-Fascist policy. As a consequence of the onerous legacy it received from the outmoded regime overthrown by the armed forces of the people, the new Government of Portugal faces difficulties and problems. But it is obvious that after the recent changes in the structure of power resolutely supported by the broad masses and by the revolutionary and progressive political parties, it is cleansing and strengthening its foundations and, among the harassments and resistance of an outmoded economic order that is still intact, it appears to be heading towards democratization of the country.
10.	The admission of the Republic of Bangladesh war* a long-delayed act of justice. Cuba fully supported the inalienable right of that people to national independence and was one of the first States to recognize it as a free and sovereign country.
11.	Grenada is an island near to our own and, like Cuba, forms part of the same Caribbean historic constellation, a dialectic synthesis of races, languages and cultures and struggles which dovetail and fertilize each other. A common colonial and neo-colonial past generated our under-development and our dependency. But that same past gave birth to our rebellion and to our determination to be free. Cuba offers its friendship, its support and its co-operation to that island.
12.	The establishment of Grenada as an independent country means one link less in the colonialist chain of the Antilles. But there are still fetters to shatter and therefore freedoms to win. Among the other nations of the area Puerto Rico is still subjugated and under the colonialist domination of the United States, against the sovereign will of the people. But, sooner rather than later, it will be completely independent and thus entitled to enter the United Nations. Fulfilling the mandate it received from Jose Marti, Cuba will never cease to help the people of Puerto Rico in their patriotic aim.
13.	Providing undeniable evidence of the fact that the struggle for national liberation is invincible in Africa, Asia and Latin America, these three new States which have acceded to independent life wilt give a lasting impetus to completion of the process of decolonization in the world. Some African* nations are still living under the yoke of colonial oppression and racism. It is our bounden duty to contribute to their immediate liberation through material, political and moral assistance. Africa cannot be a free continent as long as countries are suffering from colonialism, neo-colonialism or racism, as Latin America and Asia cannot be independent as long as vestiges of colonialism or neo-colonialist regimes are to be found there.
14.	It must be clear to everyone that the process of international detente - taking place in Europe is of vital importance to every country and every people. The basic liquidation of the aftermath of the Second World War and the recognition of the international personality of the German Democratic Republic and the Federal Republic of Germany have helped to add oxygen to the somewhat rarefied atmosphere of the old continent. The fruit of the  Security and Co operation in Europe are now starting to emerge. The agreements between the United States and the Soviet Union to prevent nuclear war and the negotiations by both countries on the limitation of strategic weapons and the mutual reduction of their armies stationed in Europe obviously tend to create conditions conducive to avoiding confrontation and replacing it by co-operation.
15.	That process, tenaciously fostered by the Soviet Union as a complement of its policies of peaceful! coexistence among different systems, strengthens and encourages the age-old aspiration of peoples to security and peace and makes it possible to develop the struggle of the peoples of all the other continents to achieve political independence, economic emancipation and social progress. Detente is indivisible and therefore its benefits should be extended to the world at large.
16.	It is equally clear that the promising reverberations felt all over the world are in dramatic contrast to the tensions and conflicts that still lie over the horizons outside the European continent itself. In Latin America the policy of cold war is still with us. Cuba is a nation under blockade. The Cuban delegation renews its strong condemnation of this aggressive measure and states once again that no official negotiation of the dispute between Cuba and the United States can begin until that criminal, arbitrary and anachronistic blockade is lifted for it is in clear contradiction with the detente applied elsewhere. There is no peace in the IndoChinese peninsula. The Agreement ending the war and restoring peace in Viet Nam, signed in Paris on 27 January 1973, has proved to be completely ineffective. United States imperialism has blocked every effort aimed at the peaceful reunification of Korea and foreign troops are still stationed in the south of the peninsula, sheltered under the flag of the United Nations. The agreements so arduously achieved in Laos are constantly jeopardized. With two thirds of its territory in the hands of the people's army of the Royal Government of National Union of Cambodia, the seat of that country at the United Nations is still occupied by the puppets of Lon Nol and we still avoid discussing this burning question here.
17.	Beyond the coast of Europe, in the Mediterranean area itself, the Middle East crisis, which is already threatening world peace and security, daily becomes worse. Today the Middle East subsoil is the potential epicenter of an explosion that will affect the whole world. The urgency of a definitive solution is obvious.
18.	it would be helpful to realize that, whatever method or means may be used, there can be no just and lasting peace in the area until Israel returns the occupied Arab territories and recognizes the national rights of the Palestine Arab people. Cuba advocates the participation of the true representatives of that people in this session of the General Assembly when we discuss the question of Palestine and in any matters dealing with its existence as a nation. Without a solution to the problem of Palestine, any settlement of the crisis in the Middle East is illusory.
19.	The bitter events in Cyprus, closely interlinked with the stormy situation in the Middle East, have thrown a dark shadow of concern over the fate of small nations. I shall not repeat here what is known to all. Suffice it to say that the people of Cyprus was the sacrificial victim of Yankee strategy in the North Atlantic Treaty Organization [NATO] and its allies in the disputed zone of the eastern Mediterranean.
20.	The cunning overthrow of Archbishop Makarios, the constitutional President of Cyprus, was plotted by United States imperialism in connivance with the Greek Fascist junta, the reactionary forces of the region and the agents of the two communities in that country. The armed conflict that followed the coup d'etat led to foreign intervention which, despite the cease-fire agreement, is still causing severe losses, outrage and intolerable harassment to the inhabitants of the island. The people and the country of Cyprus have paid a very high price to remain independent and honor their adherence to the Movement of Non-aligned States.
21.	Cyprus, the second non-aligned country to be attacked in less than a year by the concerted forces of reaction and imperialism, is at this moment at the mercy of NATO and of the invaders. The crude way it was contrived to impose this situation by force and foreign intervention is a challenge to the international community and to the principles of the Charter of the United Nations. If an end is not put to it, it will throw wide open the gates for new aggressions by Israel against the Arab countries and endanger peace and security in Europe, the Mediterranean and the Middle East. The Movement of the Non-Aligned States has most severely condemned the international plot against the independence of Cyprus and actively supports the struggle of its people to reconquer its independence.
22.	The Soviet Union has proposed the convening of a world conference within the context of the United Nations in order to resolve the dangerous situation which has been created and to safeguard the independence of Cyprus.' Cuba supports any other proposal tending towards the same end. Therefore, we feel that to that end any formula for solution should contain at least the following conditions: withdrawal of all foreign troops; absolute independence; territorial integrity; freedom to maintain the policy of non-alignment; and the solution of the problem of the national communities on the basis of the principle of territorial integrity and without foreign interference.
23.	It is almost futile to specify that Chile was the other non-aligned country that in the past year has been the victim of a reactionary intern0' plot planned in collusion with imperialist intervention. The armed forces of Chile acted as the implacable weapon of those anti-national interests and they are directly responsible for the overthrow of the constitutional Government of Chile and the death of President Salvador Allende, who fell in combat clutching the flag of his .country and whose democratic and socialist convictions have lighted a torch that can never be extinguished.
24.	An American hero, Salvador Allende is also a hero of the third world and of all peoples. As the Prime Minister of the Revolutionary Government of Cuba, Commander-in-Chief Fidel Castro, said in a iwcent address:
"The great flame of solidarity now burning in all the nations of the world kindled in the heat of the Chilean tragedy has not died down with the passage of months. On the first anniversary of the death of President Allende his stature grows ever greater in the eyes of world public opinion, and the peoples redouble their condemnation of and contempt for the
Fascist junta. Nothing in the past few years has so deeply wounded moral sensitivities and produced such unanimous revulsion in all corners of the world. There is no government that stands in lower esteem or is more morally isolated than the Fascist Government of Chile."
25.	From this very rostrum at the twenty-eighth session [2148th meeting], I denounced the participation of the Government of the United States in the overthrow and death of President Allende. That Pinocchio of a Pinochet tried futilely to prove sue wrong but today that participation is known to inter-national public opinion through the cynical confession of the Government of the United States itself, which at that time so obstinately denied its intervention.
26.	I believe it most useful to mention those para-graphs of our Prime Minister's speech relating to these matters. He said:
"The authorities of the United States at that time hastened to deny what all the world suspected, namely, the responsibility of the Government of the United States for the events in Chile. A year later we learned in minute detail that the CIA has intervened flagrantly in Chilean affairs on the direct order of the highest authorities of the United States throughout the last 10 years in order, first, to prevent the triumph of popular unity, then to hinder the transfer of power following its triumph, and finally to work actively for the overthrow of President Allende.
"We now know, from the publication of the report of the Director of the CIA, William Colby, to the Intelligence Sub-Committee of the Armed Services Committee of the House of Representatives on 22 April 1974 and from other evidence given by CIA agents and published in the United States press, that in the 1964 elections the CIA gave the Christian Democratic Party $3 million to support their candidate, Eduardo Frei, in his campaign against Salvador Allende; that in the 1970 elections the CIA invested considerable funds to prevent the triumph of the Popular candidate, and that same year when the victorious Popular forces had gained power, invested $350,000 to bribe the Congress of Chile so that Allende's election would not be ratified; that, immediately after the constitution of the Government of Popular Unity, the CIA spent $5 million between 1971 and 1973 to disrupt and sabotage that Government; that in the parliamentary elections of 1973 the CIA spent $1.5 million to support the opposition candidates and to influence the information mass media; and, finally, that in the summer of 1973 the CIA financed the counter-revolutionary riots, the truck drivers and trades-men's strikes in which tens of thousands of Fascists participate, and other acts which led to the criminal and treasonable coup of 11 September of that year. These vast amounts were negotiated on the black market, above the official rate, thus contributing to speculation and increasing monetary difficulties. 
"Without entering into consideration of the close relations that the Pentagon had with the Chilean armed forces, to which it was still supplying weapons at a time when all the credits "of the Popular Government were cut off in the United States and in the international financial bodies controlled by it, it is clear that the CIA played a decisive role in creating suitable conditions and paving the way for the Fascist coup which has caused the Chilean people so much affliction, blood and tragedy. The CIA and the highest authorities of the United States who encouraged and supplied this policy bear direct responsibility for all the thousands of Chileans who have been tortured, murdered, imprisoned or exiled, and for the terrible conditions of oppression, unemployment and misery that millions of people are suffering in that fraternal country today. The pure, revolutionary and heroic blood of Salvador Allende that was shed on 11 September when he was murdered must leave an indelible stain on the history of those who govern the United States.
"Is it not in flagrant contradiction of all the rules of international law and the fundamental principles of the United Nations? Is it not against all the international conventions and treaties imposed by the United States on the peoples of this hemisphere?
"It is not surprising, therefore, that" -so Fidel Castro pointed out in his speech -"with this basic lack of respect and consideration which the United States shows towards our peoples, it should have owned to and justified its intervention in Chile at the same time as it was threatening Venezuela and Ecuador, among other oil-producing countries, with reprisals in the form of starvation and even worse if they did not bow to its demands and reduce the price of petroleum."
27.	Facts, like fists, repeatedly used, must inevitably lead us all to set up as soon as possible a genuine regional organization that will assure our position in the world and defend the peoples of Latin America, bring them together and unite them politically against the domination and over lordship of the United States. We are learning a worthy and useful lesson from the African nations. South Africa, Rhodesia and Europe are excluded from their regional organization.
28.	In the statement to which I referred earlier, the Prime Minister of Cuba placed this question in the right context:
"The United States, on the one side and the peoples of Latin America and the Caribbean on the other, form two worlds as different as are Europe and Africa; they do not fit within the same com-munity. There the separation is made by the very narrow straits of Gibraltar; here it is by the Rio Bravo and the Florida Straits. In both cases there is a technological gulf, and entirely different cultures.
"The United States is already a great community; the peoples of Latin America and the Caribbean have before them the historic task of forming their own, as the essential condition for freedom, development and survival. And that can never be achieved through unworthy and promiscuous contacts with the United States. United, our people will have sufficient strength to provide themselves with the security guarantees, in confronting the aggression, interference and domination of the United States, that can never be provided by the Inter-American Treaty of Reciprocal Assistance, or the OAS."
29.	A few days ago the ex-Commander-in-Chief of the Chilean Army, Ex-Minister of Defense and ex-Vice President of the Republic in the Government of Popular Unity, Mr. Carlos Prats, was murdered by typical Fascist means in the City of Buenos Aires, where he had been living in exile since 15 September 1973. His wife died by his side, blown to pieces by the force of the explosion.
30.	Prats was a military man of honor and an upright citizen who remained loyal to his constitutional obligations and to the sovereign will of the Chilean people. Living, he represented an accusing finger pointed at the great betrayal, and a ray of hope for the soldiers and officers who are still the hidd n reserves of the Chilean people. In a letter addressed to Mrs. Hortensia Busst, widow of the late Salvador Allende, he said:
"With regard to the conduct of Pinochet, I can tell you that his treason is without parallel in the history of Chile."
In another letter to one of Allende's daughters, Beatriz, he said:
"I have suffered much for the it justices inflicted on me, but more for the sorrows that are now tormenting the Chilean people."
He also let her know that he was writing his memoirs. And in his last letter to Allende's widow he said:
"I have remained aloof from political and press contacts: but nevertheless my every act is closely watched by a strange and involved network of informers, and every effort is being made in Chile to find some evidence that could be used to besmirch my honor."
31.	Prats assassination, by a strange coincidence, occurred at the same time as the CIA's secret admission in the House of Representatives, and the public admission by the Government of the United States, of the brazen interference in Chile's internal affairs. No great brilliance is needed to draw the logical conclusions: the alleged beneficiaries of this ghastly crime have betrayed themselves. But the noble blood of Carlos Prats will be fused with that of President Salvador Allende and the thousands of other murdered men and women to become the fount for the inexorable victory of the people of Chile. There can be no doubt that they will crush fascism. To that noble foundation has now been added the blood of Miguel Enriquez, Secretary-General of the Movement of the Revolutionary Left, who, when he was most needed, fell in a skirmish with the henchmen of the junta. The delegation of Cuba pays a revolutionary tribute to that valiant fighter.
32.	A glance at the lengthy agenda of the current regular session of the General Assembly shows that there are not only many questions still awaiting solution, but also many problems that have emerged during the past year. It is obviously not possible for me to deal with so many questions. My delegation will consider them in detail in the appropriate Committees. 
33.	However, I consider it necessary to draw attention brief to the problem raised by the crisis of the old international economic order and some of its most important aspects. At the sixth special session Cuba made known its position on the matter [2227th meetingJ. We pointed out the imperative need to replace that unjust and obsolete structure by a new international economic order, to encourage and ensure the development and liberation of the under-developed nations, which are most ruthlessly discriminated against and exploited by the highly developed capitalist countries -the very countries which today threaten them with drastic reprisals, and even war- after having despoiled them for centuries. ''Truth will make the stones speak", says the old proverb. And today the very stones must cry out at this clumsy effort to fob off on the under-developed, oil-producing countries the responsibility of the capitalist countries for the growing inflation, the international monetary crisis and the depression which is threatening us phenomena that have been created exclusively by the economic and financial machinery of their own obsolete system.
34.	One of the main problems we face at the Assembly is, in fact, not the so-called crisis born of the increase in oil prices, but the real crisis that is undermining the very foundations of the capitalist system. No such situation has been seen since the end of the Second World War. But the characteristic signs of a new depression are clearly visible: cutbacks and unemployment. It is obvious that the boom in the market economies that began in 1971 has lost its momentum and that an alarming decline is now beginning. The financial upheavals of the international monetary crisis have been one of the propellent factors in this process. The foundations of the system established at Bretton Woods have been fatally eroded. The anti-cyclic maneuvers employed to halt the process have thus far failed entirely. The inflationary spiral is still soaring out of control.
35.	The significant increase in the prices of raw materials has served as a pretext for some highly developed capitalist countries to organize a campaign to sow disagreement, confusion and disarray among the underdeveloped countries by laying the primary responsibility for what is happening to them on the shoulders of the oil-producers.
36.	The underdeveloped countries are not responsible for this situation; they have been and continue to be its victims. The highly developed capitalist countries have for long imposed price increases on the world market, by exporting manufactured goods at prices that uncontrolled domestic inflation forced upwards at an outrageous pace. At the same time, the underdeveloped countries have been compelled to sell their raw materials at steadily falling prices, while purchasing equipment and manufactured goods at steadily rising prices: in brief, the familiar process of the constant deterioration in the terms of trade.
37.	It is true that in recent years the prices of raw materials, and above all oil, also rose. But it is also true that that increase, except for oil, was due to purely episodic or temporary factors, ranging from climatic conditions in agricultural production to speculative movements, some linked to inflation and others to the international monetary crisis. It is also true that those who benefited most from the higher prices of raw materials, as the figures show, were some of the highly developed capitalist countries And it is equally true that the underdeveloped countries tried to organize themselves to take joint action for a legitimate improvement of their position vis-a-vis the colonialist system of unequal terms of trade.
38.	The total values of the increase in exports of raw materials between 1972 and 1973 amounted to $40,000 million. Of that increase, the highly developed capitalist countries absorbed $29,000 million and the underdeveloped countries $11,000 million. It is demonstrably false that the third world derived any substantive benefits from the recent rise in commodity prices. But there is another point to be considered. The meager surplus obtained by the underdeveloped countries was in many cases wiped out by the deficit side of their foreign trade balances. They have had to face the devaluation of the dollar and the effects of inflation on their imports of manufactured goods and food.
39.	In 1973 many Latin American countries had large deficits in their trade and service balances, as well as the outflow of funds represented by foreign private investments. In 1968-1972 almost $8,000 mil-lion was sent back to their main offices by United States firms that operate in Latin America. We would be justified in assuming that Yankee imperialism has assigned to our continent the function, among others, of helping it to solve its international balance of payments deficit.
40.	The raising of oil prices by the underdeveloped producer countries has provoked a storm of lies, calumny and threats. There have even been veiled accusations against those countries responsible for inciting a possible world conflict. Cuba's position on this burning question was stated very clearly by our Prime Minister in his aforementioned speech; it is the position of an underdeveloped, socialist but non- aligned Latin American nation; and I shall, if you will allow me, read out a few paragraphs from that speech relative to this problem and the political strategy called for in these critical times:
"As raised, in unusually harsh terms by the President of the United States and other leaders of that country, both at the United Nations and at the nineteenth World Energy Conference being held in Detroit -where, obviously, the Yankee authorities, by denying Cuba's representative a visa, prevented our participation -the oil question assumes dramatic proportions.
"Through a concerted and perfectly prepared action, the leaders of that country demanded that the oil-producing nations reduce their prices, holding them responsible for any imminent world economic crisis that might arise and threatening them with possible and varied kinds of reprisals. Indeed, the American news agencies undertook to stress the dramatic nature of those pronouncements, and they were justified in so doing.
"The statements of the President of the United States were added to by similar declarations by the United States Secretary of State and the Secretary of the Treasury.
"The United States strategy is very clear: to group under its aegis the developed capitalist nations, to divide the nations of the third world and isolate the oil-producing nations in order to impose its conditions upon them. In so doing, it threatens them, in reprisal, with putting a stop to the export of food, and even with war.
"It is unjust, first of all, to blame the oil-producing countries for world-wide inflation and the inter-national monetary crisis. Responsibility for those problems falls on the United States itself. It is the United States which imposed on the community of nations the monetary system that gave the dollar a privileged position over all other currencies; it was the United States which flooded the world and the reserve banks of nearly all countries with American banknotes, that by far exceeded their gold backing; it was the United States which blockaded and isolated the socialist community from international trade; it was the United States which started the cold war and unleashed the arms race; it was the United States and its allies which, through their military pacts for a quarter of a century, invested thousands of millions of dollars yearly in armaments; it was the United States which launched the war in Viet Nam, which cost more than $150,000 million. The United States war budget exceeds $80,000 million a year, and the CIA alone spends thousands of millions yearly. In this scandalous imperialist policy lie the roots of inflation and of the monetary crisis that emerged long before the oil price rises. It was the United States which established the consumer society and the limitless squandering of the natural resources of the world's peoples. The rise in oil prices, in any event, only worsened an already critical situation unleashed by imperialist society itself.
"Secondly, the Organization of Petroleum Exporting Countries (OPEC) emerges as a just reaction on the part of the producer countries of the underdeveloped world to defend themselves against unjust prices, unfair terms of trade and the exorbitant earnings of the great multinational companies, which, for the most part, are United States-owned. Those who invented monopolistic oil prices way above production costs were not the producer countries, but rather the large oil companies, which thus obtained fabulous earnings for imperialism.
"For many years oil suffered the same fate as that of other raw materials produced by the under-developed world. But oil is a very special raw material, because iron, aluminum, tin, copper, nickel, uranium, chrome, manganese and many other products are consumed almost entirely by the developed nations; oil, on the other hand, is a product that, to a greater or lesser extent, must be consumed by all countries of the world. Of all raw materials, it is the most essential and most irreplaceable. Therein lies the strength, but also the weakness, of the countries that produce it, in this confrontation with imperialism.
"No sooner had oil prices risen after the last crisis in the Middle East than the developed capitalist countries forced a break-neck rise in the costs of equipment, technology and industrial products, far exceeding what the energy costs may have added to production costs. The United States responded immediately to the oil price rises by increasing the prices of its own exports. But while it has that resource with which to face its difficulties, there are many countries in the world that neither are industrialized nor possess oil, and whose agricultural products or raw materials do not fetch adequate prices to compensate for the tremendous increase in the costs of industrial products and energy.
"Imperialist strategy is therefore aware that in many poor countries a call for reduced oil prices must fall on receptive ears. Such a reduction could lead to a serious split between the countries of the the third world and, with it, to the ruin of the oil- exporting countries a ruin which, in the long run, would also befall all other producers of raw materials and would spell an aggravation of the already unequal terms of trade imposed on our peoples by imperialism.
"Oil enjoys a privileged position among the various raw materials and hence stands in the van-guard of this struggle. But this places an enormous responsibility on the oil-exporting countries. If we want all underdeveloped countries to take part in the oil battle, the oil-producing countries must shoulder their responsibilities in the struggle of the underdeveloped world. It is not by investing oil income in the industrialized countries or in inter-national financial bodies controlled by imperialism that the support of the underdeveloped world will be obtained. Those resources must be invested in the third world itself, in the struggle against under-development, so that the oil battle can be a true banner and a hope for all the needy peoples of the world. Otherwise, much of the underdeveloped world will have nothing to gain from that struggle, and will only have to pay more for energy and manufactured goods and resign itself to further impoverishment in an already critical situation.
"Neither the oil producers nor the underdeveloped nations can allow themselves the luxury of missing this historic opportunity. This is the moment when all countries of the third world must unite their efforts and face the imperialist challenge. If the oil producers remain united and firm, if they do not allow themselves to be intimidated by the threats of the United States, if they seek to ally themselves with the rest of the underdeveloped world, the industrialized capitalist countries will have to accept as inevitable the disappearance of the shameful, unjust terms of trade that they have imposed on our peoples.
"The non-aligned countries could meet and give a firm, united and categorical reply to the threats and pressures of the United States. Faced with the imperialist strategy of divide and conquer, what is required is even more resolute solidarity; and thus international co-operation, which is so indispensable, would be based not on terms dictated by the imperialists, but on the aspirations and legitimate interests of all peoples of the world.
"The Government of Venezuela has replied with determination and dignity to the speech of the President of the United States. Yet only a very few Latin American countries, some of them oil producers or potential exporters, have given Venezuela their support; many Governments have remained silent. When Venezuela nationalizes iron and oil, as its Government has proclaimed it will do soon, the imperialist policy towards Venezuela can be expected to harden.
"This is an historic hour in which Venezuela needs the support of all peoples of Latin America, and Latin America needs Venezuela. We must recognize its battle as the battle of all our peoples.
"At the same time, Venezuela, with the extra-ordinary financial resources that it can mobilize as the fruits of a firm and victorious oil policy, could do much for the solidarity, integration, development and independence of the peoples of Latin America, as did the soldiers of Simon Bolivar a century ago.
"Cuba, which, thanks to the generous assistance of the Soviet Union, has not suffered an energy crisis, and whose development is progressing despite the imperialist blockade and the cowardly behavior of many Governments of this continent, has no hesitation in proclaiming its support for the sister Government and people of Venezuela in their just position vis-a-vis the claims and contentions of the United States.
"Let the Venezuelans learn from the example of the Cuban revolution, which under the most unbelievable conditions of blockade, hemispheric solitude and isolation, firmly and unhesitatingly resisted the assaults of imperialism, and which, today, 15 years later, emerges victorious and unscathed -an irreversible fact in this continent.
''Venezuela will not, however, stand alone in this hemisphere as did Cuba. Perhaps destiny holds anew for the people of the illustrious Liberator an outstanding and decisive role in the final attainment of independence by the nations of Latin America."
41. In his message to the Secretary-General, President Houari Boumediene of the People's Democratic Republic of Algeria very cogently refers to the grave responsibilities that fall on the developed industrialized countries.
"Feeling, no doubt, that they were unable by their own means and with their own resources to curb the inflationary process, some industrialized countries are trying to attribute the problems which they are experiencing and which they have managed to extend to the rest of the world, exclusively to the price of oil sold by a group of developing countries. In actual fact, far from bringing about inflation, the oil-producing countries, like all countries producing raw materials, have been the first victims of inflation. The true cause of inflation must be sought in the very foundations of the economic system of the developed countries.
"This system, which for centuries enabled the Western countries to build up and expand their economies, has its real roots in the permanent exploitation of the poorest by the richest and of the weakest by the strongest. Some developed countries have gone so far as to refuse humanitarian assistance to the most impoverished of the third world countries, while others have made their assistance contribution contingent on the assistance provided by other countries, and particularly the oil-producing countries.... such conduct... is intended to exert pressure on the member countries of OPEC, threatening to exacerbate the plight of the disadvantaged to the point of despair. Most developed countries have failed to learn any lessons from the discussions which took place at the recent special session of the General Assembly and they persist in believing that they can settle the problems now confronting mankind outside the framework of the United Nations." [AI97S7, annex, pp. 2 and 3.]
42.	President Boumediene stresses in his message that "questions of energy, raw materials or of inflation can be settled only by the establishment of genuine international co-operation". But he warns that that co-operation can only occur on the day "when the international economic order ceases to be dominated by the developed countries".
43.	Once again Cuba reaffirms its profound con-viction that the basic problem confronting the third world today is that of its liberation and development. The foundation of its relations with the developed capitalist countries rests on the privileges, strictures and subterfuges of imperialism and neo-colonialism - the machinery that props up and promotes perpetuation of the system was set up during the era of colonial expansion. Their hegemony over the raw materials market, their virtual monopoly of the manufacture of goods, capital assets and the control of the international financial institutions have allowed them at will to impose their unfair terms of trade and to subjugate the evolution and the trends of international trade, which have been characterized by a discriminatory and obstructionist policy to the benefit of the great consortia and transnational corporations and to the grave detriment of the developing countries. Expansion of world trade in these conditions has therefore served primarily to lead to the undue enrichment of the highly developed capitalist countries at the expense, proportionally, of the impoverishment of the underdeveloped countries.
44.	The time has come to unite our efforts until we enforce the sovereign right that we possess over our natural resources and thus replace the unjust and anachronistic international order in economic relations by the new international economic order which will encourage and strengthen the development and liberation of the third world. The maturity of our conscience now cries out for coherent action in the effort to reclaim what was ours, which we have determined to carry out without respite and without hesitation, in alliance with the democratic, progressive and socialist countries which share in the same battle. Fatherland or death! We shall prevail!
